923 F.2d 854
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.Edward A. LUKE, Secretary of the U.S. Health & HumanServices, Defendant-Appellee.
No. 90-5902.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
David Lee Carter, a pro se Tennessee prisoner, appeals the district court's order denying his petition for writ of mandamus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
This court is without jurisdiction to hear an appeal from the denial of a petition for writ of mandamus.    See In re Kaiser Steel Corp., 911 F.2d 380, 385-86 (10th Cir.1990);  In re Atencio, 913 F.2d 814, 816 n. 1 (10th Cir.1990).  Further, since Carter could have effectively appealed the Secretary's determination by a petition for judicial review in the district court, the writ of mandamus is not an available remedy in this case.    See In re City of Detroit, 828 F.2d 1160, 1166 (6th Cir.1987), overruled on other grounds, In re The Aetna Casualty Surety Co., Case No. 90-5184 (6th Cir.  Nov. 26, 1990) (en banc).


3
Accordingly, this appeal is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.